IN THE SUPREM]E COURT OF THE STATE OF DELAWARE

EDWARD L. RUST, §
§ No. 1 52, 201 7
Defendant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of DelaWare
V. §
§ Cr. ID No. 1110001725
STATE OF DELAWARE, §
§
Plaintiff BeloW, §
Appellee. §

Submitted: November 15, 2017
Decided: November 20, 2017

Before STRINE, Chief Justice; VALIHURA, and TRAYNOR, Justices.
0 R D E R

This 20th day of November 2017, after careful consideration of the parties’
briefs and the record on appeal, it appears to the Court that the judgment of the
Superior Court should be affirmed on the basis of and for the reasons assigned in its
March 8, 2017 order.l

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is hereby AFFIRMED.

BY TI-IE COURT:

/S/ Garv F. Travnor
Justice

 

1 Smre v. Rusz, 2017 WL 986169 (Del. super. Cr. March 8, 2017).